 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   SHEA J. KENNY
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0085-GEB
12                                Plaintiff,             STIPULATION AND (PROPOSED) ORDER
                                                         TO CONTINUE STATUS CONFERENCE
13                          v.
                                                         Date:     September 27, 2019
14   JUAN CARLOS TORRES-BOBADILLA,                       Time:     9:00 a.m.
                                                         Judge:    Hon. Garland E. Burrell, Jr.
15                               Defendant.
16

17          Plaintiff United States of America, through its respective counsel, and defendant Juan Carlos

18 Torres-Bobadilla, through his counsel of record, stipulate that the status conference set for September 27,

19 2019, be continued to November 1, 2019, at 9:00 a.m.

20          On May 21, 2019, Mr. Torres-Bobadilla was arraigned on the four-count Indictment in this case.

21 (Dkt. Nos. 1, 4.) In the weeks following, the government produced to the defense discovery that included

22 841 pages of documents and 13 photos from this investigation. Defense counsel requires additional time

23 to review these materials, time to conduct additional investigation, time to research potential defenses

24 and motions, and time to otherwise prepare for trial. In addition, defense counsel is in the process of

25 obtaining court records necessary to advise Mr. Torres-Bobadilla.

26          Based on the foregoing, the parties stipulate that the status conference currently set for September

27 27, 2019, be continued to November 1, 2019, at 9:00 a.m. The parties further agree that time under the

28 Speedy Trial Act should be excluded from the date the parties stipulated, up to and including November

      STIPULATION AND (PROPOSED) ORDER                   1
30    TO CONTINUE STATUS CONFERENCE
 1 1, 2019, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order

 2 479 [Local Code T4], based on continuity of counsel and defense preparation.

 3          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 4 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 5 The parties also agree that the ends of justice served by the Court granting the requested continuance

 6 outweigh the best interests of the public and the defendant in a speedy trial.

 7                                                       Respectfully submitted,

 8

 9 Dated: September 24, 2019                             _/s/ Timothy H. Delgado____________
                                                         TIMOTHY H. DELGADO
10                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff United States
11

12
     Dated: September 24, 2019                           _/s/ THD for Douglas J. Beevers_____
13                                                       DOUGLAS J. BEEVERS
                                                         Assistant Federal Defender
14                                                       Attorney for Defendant Juan Torres-Bobadilla
15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER                   2
30    TO CONTINUE STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including November

 9 1, 2019, shall be excluded from computation of time within which the trial in this case must begin under
10 the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General

11 Order 479 [Local Code T4]. It is further ordered that the September 27, 2019 status conference be

12 continued until November 1, 2019, at 9:00 a.m.

13
            Dated: September 25, 2019
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER                     3
30    TO CONTINUE STATUS CONFERENCE
